Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2016

                                       No. 04-16-00060-CV

                            Maria Jilma URIBE and Jose Carlos Uribe,
                                          Appellants

                                                 v.

CARRINGTON MORTGAGE SERVICES, LLC on behalf of Deutsche Bank National Trust
 Co., as Indenture Trustee for New Century Home Equity Loan Trust 2006-NC4 Asset-Backed
                                  Pass-Through Certificates,
                                          Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI18492
                            Honorable Dick Alcala, Judge Presiding

                                          ORDER
        This court granted Appellants’ and Appellees’ first and second joint motions for
extensions of time to file Appellants’ brief, and later abated the appeal for the parties to negotiate
a settlement. See TEX. R. APP. P. 38.6(d). After the parties did not settle, we reinstated the
appellate deadlines and set Appellants’ brief due on September 22, 2016. On the brief’s due
date, the parties filed a third joint motion for extension of time to file their respective briefs.
    The joint motion is GRANTED. Appellants’ brief is due on October 24, 2016. NO
FURTHER EXTENSIONS OF TIME TO FILE APPELLANTS’ BRIEF WILL BE
GRANTED.
       If Appellants fail to file their brief as ordered, this court may—without further notice—
dismiss this appeal for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle, Clerk